UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6460


BENJAMIN HEYWARD,

                    Plaintiff - Appellant,

             v.

MS. A. PRICE,

                    Defendant - Appellee,

             and

BRYAN P. STIRLING; DAVID W. DUNLAP,

                    Defendants.


Appeal from the United States District Court for the District of South Carolina, at
Greenville. J. Michelle Childs, District Judge. (6:18-cv-00150-JMC)


Submitted: September 30, 2019                               Decided: November 18, 2019


Before MOTZ and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


Benjamin Heyward, Appellant Pro Se. Kyle David McGann, Daniel Roy Settana, Jr.,
Ronald Keith Taylor, Jr., MCKAY FIRM, P.A., Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Benjamin Heyward, a South Carolina inmate, brought this action pursuant to

42 U.S.C. § 1983, claiming that Defendant A. Price, a corrections officer, used excessive

force in violation of the Fourth, Eighth, and Fourteenth Amendments when she sprayed

him with pepper spray. Heyward now appeals the district court’s order accepting in part

the recommendation of the magistrate judge, granting Price’s motion for summary

judgment, denying Heyward’s motion for summary judgment, and denying as moot

Heyward’s outstanding discovery motions and motion to amend his complaint. On appeal,

Heyward also filed a motion to amend his brief and a motion to attach his deposition

transcript to the brief. For the reasons that follow, we grant Heyward’s motions to amend

his informal briefing, affirm the district court’s judgment in part, vacate in part, and remand

for further proceedings.

       As alleged in the complaint, on April 13, 2017, Heyward approached Price, who

was sitting in a secure control booth, and asked her to direct one of the other inmates to

give him cleaning supplies so he could clean his cell. When Price refused, Heyward told

her “she needed to stop[] acting like a bitch.” Price then approached the control booth flap

and sprayed Heyward in the face with pepper spray. Immediately following this incident,

another officer escorted Heyward to the medical unit, where he was given Tylenol and

permitted to wash out his eyes. Heyward claims that, as a result of the incident, his eyes

burned for approximately one hour and were swollen for three days, and he had a headache

for seven days, chest pain for five days, and mental and emotional injuries for seven days.



                                              2
       Price does not contest the basic facts, but she claims it was necessary to pepper spray

Heyward so he would stop his loud, disruptive, and threatening behavior. Price alleges

that Heyward was not only directing abusive language toward her, but also toward other

inmates, and that she verbally instructed Heyward to cease his behavior several times

before resorting to pepper spray. Price also claims that Heyward was aggressively waving

an unidentified bottle of liquid toward the control booth flap and at one point moved part

of his arm holding the bottle into the flap. Heyward, for his part, acknowledges that he

was holding a bottle of Ajax, but denies inserting the bottle into the control booth or even

holding it near the control booth flap.

       “We review de novo a district court’s grant or denial of a motion for summary

judgment, construing all facts and reasonable inferences therefrom in favor of the

nonmoving party.” Gen. Ins. Co. of Am. v. U.S. Fire Ins. Co., 886 F.3d 346, 353 (4th Cir.

2018). Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). We first note that the district court properly determined that only the

Eighth Amendment is relevant to this analysis. ∗ See Whitley v. Albers, 475 U.S. 312, 327

(1986). Turning to that claim, “[a]n inmate’s Eighth Amendment excessive force claim

involves both an objective and a subjective component.” Brooks v. Johnson, 924 F.3d 104,

112 (4th Cir. 2019). “The objective component asks whether the force applied was



       ∗
        In any event, Heyward does not contest this in his informal brief and thus forfeits
review of the issue on appeal. See 4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170,
177 (4th Cir. 2014).

                                              3
sufficiently serious to establish a cause of action.” Id. “[T]he subjective component . . .

asks whether the officers acted with a sufficiently culpable state of mind.” Id. (internal

quotation marks omitted).

       First, and briefly, we address the subjective component. We agree with the district

court that genuine issues of material fact exist as to whether Price acted with the requisite

state of mind, “wantonness in the infliction of pain,” Iko v. Shreve, 535 F.3d 225, 239 (4th

Cir. 2008) (quoting Whitley v. Albers, 475 U.S. 312, 322 (1986)), which “ultimately turns

on whether force was applied in a good faith effort to maintain or restore discipline or

maliciously and sadistically for the very purpose of causing harm.” Whitley, 475 U.S. at

320–21 (internal quotation marks omitted).

       We part ways with the district court, however, on the objective component. The

district court found that Heyward’s case failed on the objective component because he

suffered only de minimis injury. This was error. Here, the district court focused on de

minimis injury, instead of considering whether the pepper spray amounted to more than de

minimis force, which is the analysis this claim requires. See Hill v. Crum, 727 F.3d 312,

320–21 (4th Cir. 2013) (recognizing that it is “the nature of the force, rather than the extent

of the injury, [that] is the relevant inquiry”); see also Wilkins v. Gaddy, 559 U.S. 34, 38–

39 (2010) (“An inmate who is gratuitously beaten by guards does not lose his ability to

pursue an excessive force claim merely because he has the good fortune to escape without

serious injury.”). Because an excessive force claim cannot be rejected based on “some

arbitrary quantity of injury,” Wilkins, 559 U.S. at 39 (internal quotation marks omitted),



                                              4
we reverse the district court’s grant of summary judgment in Price’s favor on this ground

and remand for the district court to apply the appropriate standard.

       Accordingly, we affirm the district court’s denial of Heyward’s motion for summary

judgment, vacate the district court’s grant of Price’s motion for summary judgment, vacate

the district court’s denial as moot of Heyward’s discovery motions and motion to amend

his complaint, and remand to the district court for further proceedings.        We grant

Heyward’s pending motions to file an attachment to his informal brief and to amend his

informal brief. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                       AFFIRMED IN PART,
                                                                        VACATED IN PART,
                                                                         AND REMANDED




                                             5